Citation Nr: 1828355	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2007 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

The Veteran was scheduled for in-person hearing before a member of the Board on October 19, 2017.  The RO provided written notification of the hearing in September and October 2017.  However, the Veteran did not appear for his hearing.  Without good cause shown for the failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1. The Veteran, without good cause, failed to report for the requested September 2017 VA examination necessary to determine the nature and etiology of any currently present psychiatric disability.

2. The Veteran's psychiatric disability is caused or aggravated by the Veteran's service-connected lumbar spine degenerative disc disease and bilateral knee degenerative joint disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2007, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disability, to include paranoid personality disorder.  Pursuant a June 2017 Board remand, the Veteran was scheduled for an additional VA examination in September 2017, but failed to report for the examination.  The Veteran has not presented good cause for his failure to appear.  As such, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).

The Veteran has contended that his psychiatric disability is related to his active service and secondarily-related to his service-connected bilateral knee and back disabilities.  

Service treatment records are silent for any in-service complaints of, treatment for, or diagnosis of a psychiatric disability.  Specifically, the Veteran's February 2007 enlistment and July 2007 Medical Evaluation Board examinations do not document any symptoms pertaining to a psychiatric disability.

Following service, a private counselor treated the Veteran for posttraumatic stress disorder (PTSD) in January 2008.  Additionally, in March 2008, a private physician treated the Veteran for panic attacks with agoraphobia and atypical anxiety disorder.  

In January 2010, the Veteran was afforded a VA examination for mental disorders.  He reported that he had experienced symptoms related to his psychiatric disability as of service in April 2007.  During service, he stated that "individuals [jacked, played little head games, and deliberately screwed with him]."  He alleged that they denied him medical attention, made him train despite his injuries, and "threatened" him, which subsequently led to his discharge.  He proclaimed that "they [put him] in a cage like a little rat and just [poked and prodded, manipulated, and harassed him] emotionally and mentally.  He related that he "joined the service to kill people - ragheads."  The examiner declined to diagnose an Axis I mental disorder because the results of objective testing indicated significant response style issues.  He added that the Veteran's previous Axis I diagnoses were conferred in a clinical context and appeared to have been based predominantly on the Veteran's subjective report of symptoms and were therefore inapplicable to the current examination.  Instead, the examiner provisionally diagnosed paranoid personality disorder and opined that it was not caused by or a result of service-connected disability.  He explained that it appeared that the Veteran's personality disorder had preexisted military service and was likely caused by events preceding service.   

The Veteran's post-service VA treatment records documented Axis I diagnoses for unspecified mood disorder, unspecified anxiety disorder, and unspecified depressive disorder in June and August 2010.

In an October 2010 statement, the Veteran's private social worker clarified that the Veteran's PTSD diagnosis and related symptoms were the result of a deliberate lack of or misuse of medical treatment and denial of medical treatment for the Veteran's bilateral knee injury during service.  She stated that the Veteran felt threatened and abused.

The Veteran submitted an additional statement from a private licensed social worker In January 2012.  The Veteran's social worker concluded that the Veteran's diagnoses of mood disorder and/or chronic PTSD were at least in part secondary to his diagnosis physically, to include chronic pain in his back and knees.  She added that the Veteran's quality of life was diminished by his physical conditions, and exacerbated by psychological symptoms.

The Veteran was provided an additional VA examination for mental disorders in February 2013.  He denied any previous history of mental health problems prior to service and he stated that he did not complain of mental health problems during service.  The examiner diagnosed the Veteran with unspecified anxiety disorder and unspecified personality disorder with paranoid traits.  In regard to the Veteran's personality disorder, the examiner opined that it was considered a constitutional or developmental disorder.  He added that personality disorders were developmental in nature and often traceable to adolescence or early adulthood; therefore they were considered to preexist service.  The examiner concluded that the Veteran's anxiety disorder as well as his symptoms of depression and anxiety were not due to the Veteran's pain or his military enlistment, but were due to his personality disorder.  Accordingly, the examiner opined that it was less likely than not that the Veteran's identified psychiatric disorders were proximately due to or the result of his service-connected disabilities.  

As an initial matter, the Board finds that the February 2013 VA medical opinion and other medical evidence of record do not clearly and unmistakably establish that the Veteran's psychiatric disability preexisted service.  Additionally, the Veteran's February 2007 enlistment examination does not document a psychiatric disability or any related symptoms on entrance into service.  Therefore, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C. § 1111.  

Additionally, the Veteran has reported that he first experienced symptoms associated with his psychiatric disability during service in April 2007 and that those symptoms have continued since active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.  

The Board acknowledges that the January 2010 and February 2013 VA medical opinions of record weigh against the Veteran's claim; however, the Board finds the VA medical opinions to be inadequate for adjudication purposes.  In this regard, the VA examiners do not appear to have taken into account the Veteran's full report of symptomatology related to a psychiatric disability since service.  Hence, the Board finds the opinions are of limited probative value and cannot serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran has competently and credibly reported that he experienced symptoms related to a psychiatric disability since active service.  The Veteran was found to have a psychiatric disability as early as 2008.  The Veteran's private mental health treatment providers have indicated that the Veteran's psychiatric disability may be secondarily related to his service-connected bilateral knee and back disabilities.  Moreover, the VA medical opinions are not adequate and as such, are not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a psychiatric disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


